EXHIBIT 10.2

AGREEMENT

This Agreement is made and executed as of August 24, 2007, between Exar
Corporation, a Delaware corporation (the “Company”), and Guy Adams, an
individual (“Adams”), GWA Capital Partners LLC, GWA Master Fund LP and GWA
Investments LLC (collectively with Adams, the “Adams Parties”).

WHEREAS, Adams has served as a member of the Board of Directors since
October 27, 2005;

WHEREAS, the Company has entered into an Agreement and Plan of Merger (the
“Merger Agreement”) whereby Sipex Corporation will merge with and into a
wholly-owned subsidiary of the Company (the “Merger”) and, effective as of the
closing of the Merger, the Board of Directors of the Company will include three
new Directors who are currently serving as Directors of Sipex Corporation;

WHEREAS, the Company and Adams have mutually determined that Adams shall resign
from the Company’s Board of Directors effective as of September 20, 2007;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1. Resignation. Adams hereby resigns as a member of the Company’s Board of
Directors effective as of September 20, 2007 (the “Resignation Date”). For so
long as Adams continues to serve as a member of the Company’s Board of Directors
(including on any committee of the Board of Directors), he shall fulfill his
responsibilities in good faith and consistent with his fiduciary duties to the
Company and its stockholders. In addition, Adams agrees that, unless requested
by the Company’s Board of Directors, he will not voluntarily resign from the
Company’s Board of Directors or the Audit Committee of the Board of Directors
prior to the Resignation Date; provided that if he shall resign from the Board
of Directors upon such request, the Resignation Date shall be deemed to be the
date of such resignation.

2. Cash Compensation. Adams shall be paid all applicable cash compensation for
service on the Company’s Board of Directors and the Audit Committee of the Board
of Directors during his service through the Resignation Date; provided that
notwithstanding the termination of Adams service on the Board of Directors (and
the Audit Committee) as of the Resignation Date, Adams shall be paid all cash
compensation for service on the Company’s Board of Directors and the Audit
Committee of the Board of Directors as if such service continued until
September 30, 2007.

3. Equity. Adams shall receive any and all non-cash compensation and benefits
provided to any other Director between the date hereof and the Resignation Date;
provided that Adams shall not receive equity grants made solely to newly
appointed or elected Directors in accordance with the Company’s Board
compensation program or any equity grants made to one or more particular
directors (but not all other directors) as a result of special service to the
Company. On the Resignation Date, Adams shall vest in all then unvested shares
of Common

 

- 1 -



--------------------------------------------------------------------------------

Stock subject to the option to purchase 54,000 shares of the Company’s Common
Stock granted Adams upon his election to the Board of Directors on October 27,
2005 (the “Option”). In accordance with the Company’s 1996 Non-Employee
Directors’ Stock Option Plan pursuant to which the Option was granted, Adams
shall have 12 months from the Resignation Date to exercise the Option. In
addition, in accordance with the terms of the 4,500 restricted stock units
granted to Adams upon the Company’s 2006 Annual Meeting of Stockholders (the
“RSUs”), Adams shall vest in all such RSUs as of the Resignation Date. Further,
on the Resignation Date, the shares of Common Stock underlying the RSUs shall be
distributed and issued to Adams. Except as set forth in this paragraph, Adams
shall not be entitled to receive any new equity grants in connection with the
Company’s 2007 Annual Meeting of Stockholders or otherwise, including any
automatic grants under the Company’s 2006 Equity Incentive Plan.

4. Expenses. The Company shall pay up to $5,000 in legal expenses incurred by
Adams in connection with the negotiation and execution of this Agreement. Adams
(or the provider of such legal services) shall submit a reasonably detailed
invoice for such legal expenses prepared by the provider of such legal services
within 10 business days of the date of this Agreement, and the Company shall
make such payment directly to such provider within 10 business days of the
receipt of such invoice.

5. Securities Legends. After the Resignation Date, upon receipt by the Company
of a representation statement in customary form executed by Adams to the effect
that Adams is no longer an affiliate of the Company and such other matters as
shall be reasonably requested by counsel to the Company to ensure compliance
with applicable legal requirements, the Company shall use its reasonable efforts
to facilitate the prompt removal of any restrictive legends on stock
certificates held by Adams and to otherwise cooperate with Adams, consistent
with any applicable legal requirements, to ensure that there are no contractual
or other restrictions on Adams’ ability to sell shares of Common Stock currently
held by him, or issued to him upon exercise of the Option or in a distribution
pursuant to the RSUs.

6. No Adverse Comment; Non-Disparagement.

(a) Each of the Adams Parties covenants and agrees that during the sixteen-month
period commencing on the Resignation Date, unless otherwise required by law or
court process or bona fide professional obligations or consented to in writing
by the Company, such Adams Party shall not, directly or indirectly (i) disclose
(other than to his or its attorney) to any person or entity any Company
confidential information; (ii) provide to any person (other than his or its
attorney) or entity any information that concerns or relates to the negotiations
or circumstances leading to the execution of this Agreement or to the terms and
conditions hereof or the parties’ performance hereunder; or (iii) disparage the
Company or any of its affiliates, or any of their respective officers,
directors, stockholders, agents or employees in any future communications with
any third-party or entity.

(b) The Company covenants and agrees that during the sixteen-month period
commencing on the Resignation Date, unless otherwise required by law or court
process or bona fide professional obligations or consented to in writing by
Adams, neither the Company nor any of the Company’s executive officers and
directors shall, directly or indirectly, (i) provide to any

 

- 2 -



--------------------------------------------------------------------------------

person or entity (other than the Company’s attorneys, accountants or financial
advisors, or any potential investor or acquirer of the Company (including its
agents or representatives)) any information that concerns or relates to the
negotiations or circumstances leading to the execution of this Agreement or to
the terms and conditions hereof or the parties’ performance hereunder; or
(ii) disparage any Adams Party in any future communications with any third-party
or entity.

(c) The parties agree that a communication shall be considered to disparage a
person or entity if, considering the surrounding facts and circumstances
(whether or not known to the person making the statement) and the context, it
could reasonably be understood to be derogatory, pejorative, disparaging,
uncomplimentary, unkind, or otherwise to reflect unfavorably upon the other
party (including, without limitation, such other party’s actions, intent,
performance, prospects or motivations), regardless of the truth or falsity of
such information, and regardless of whether such connotation is intended.

(d) The Company shall ensure that its direct and indirect subsidiaries (as they
shall exist from time to time), and their officers and directors, shall comply
with the provisions of this Section 6. Each Adams Party shall ensure that its
officers, directors, members, managers, general partners or any other funds
under common investment management, and their officers, directors, members,
managers and general partners, shall comply with the provisions of this
Section 6.

7. Restrictions. Until the date that is one year after the Resignation Date, no
Adams Party shall, directly or indirectly:

(a) acquire, offer or propose to acquire or agree to acquire, whether by
purchase, tender or exchange offer, through the acquisition of control of
another Person, by joining a partnership, limited partnership, syndicate or
other Group or otherwise, Beneficial Ownership of any Voting Securities,
Derivative Securities or any other securities of the Company or any rights to
acquire (whether currently, upon lapse of time, following the satisfaction of
any conditions, upon the occurrence of any event or any combination of the
foregoing) any Voting Securities (collectively, “Subject Securities”), other
than:

(i) the acquisition by Adams, any Adams Party and/or any Affiliate of Adams of
such number of Subject Securities which would not, in the aggregate, increase
such parties’ combined ownership percentage to greater than 10% of the then
outstanding Voting Power of the Company;

(ii) the acquisition of Subject Securities as a result of any stock split, stock
dividend or other distributions, recapitalizations or offerings made available
by the Company to holders of a class or series of Voting Securities generally;

(iii) the acquisition of any Subject Securities pursuant to an exercise of the
Option or upon distribution of the RSUs; or

(iv) an investment in any Person (other than another Adams Party or an Affiliate
of Adams), fund or other investment vehicle which owns or otherwise holds
Subject Securities and which beneficially owns less than 15% of the outstanding
shares of capital stock

 

- 3 -



--------------------------------------------------------------------------------

of the Company; provided that neither Adams nor any of his Affiliates (including
any Adams Party) or any other Person under Adams’ control has any discretion or
control over the assets of such Person, fund or other investment vehicle.

(b) propose or take substantial steps to effect (in either case, on behalf of
himself or to or with a third party) any merger, business combination,
restructuring, recapitalization or similar transaction involving the Company or
any of its subsidiaries or the sale or other disposition outside the ordinary
course of business of any material portion of the assets of the Company or any
of its subsidiaries; provided, however, that nothing set forth in this clause
(b) will prohibit the activities of any Adams Party acting together with the
Company or upon the Company’s recommendation or request in connection with
possible acquisitions and dispositions approved by the Company’s Board of
Directors from time to time;

(c) make or in any way propose or participate in any “solicitation” of “proxies”
to vote (as such terms are defined in Rule 14a-l under the Exchange Act),
solicit any consent or communicate with or seek to advise or influence any
Person, other than the Company, with respect to the solicitation or voting of
any Voting Securities of the Company in opposition to any matter that has been
recommended by the Company’s Board of Directors or in favor of any matter that
has not been approved by the Company’s Board of Directors;

(d) unless first approved by the Company’s Board of Directors, initiate, propose
or otherwise solicit stockholders for the approval of any stockholder proposal
(as described in Rule 14a-8 under the Exchange Act or otherwise) with respect to
the Company;

(e) deposit any Subject Securities into a voting trust or subject any such
Subject Securities to any arrangement or agreement with respect to the voting
thereof;

(f) form, be a member of, join or encourage the formation of, any Group with
respect to any Subject Securities or the acquisition of any assets of the
Company;

(g) otherwise act, alone or in concert with others, in a manner designed or
having the deliberate effect of circumventing the restrictions otherwise imposed
hereunder;

(h) disclose or publicly announce any intention, plan or arrangement
inconsistent with the foregoing; or

(i) finance any other Persons in connection with any of the activities
prohibited by the foregoing clauses (a) through (h).

Each Adams Party shall ensure that its officers, directors, members, managers,
general partners or any other funds under common investment management, and
their officers, directors, members, managers and general partners, shall comply
with the provisions of this Section 7.

The following terms have the meanings indicated:

“Affiliate” shall have the meaning given it in Rule 12b-2 under the Exchange Act

 

- 4 -



--------------------------------------------------------------------------------

“Beneficially Own” with respect to any securities means having “beneficial
ownership” of such securities (as determined pursuant to Rule 13d-3 under the
Exchange Act, as in effect on the date hereof). The terms “Beneficial Ownership”
and “Beneficial Owner” have correlative meanings.

“Derivative Security” shall mean any subscription, option, conversion right,
warrant, phantom stock right or other agreement, security or commitment of any
kind obligating the Company or any of its subsidiaries to issue, grant, deliver
or sell, or cause to be issued, granted, delivered or sold, (i) any Voting
Securities or any other equity security of the Company, (ii) any securities
convertible into, or exchangeable for, any Voting Securities or other equity
security of the Company or (iii) any obligations measured by the price or value
of any shares of capital stock of the Company.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Group” shall have the meaning provided in Section 13(d)(3) of the Exchange Act.

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting as an individual, fiduciary or other capacity.

“Voting Securities” means the shares of Common Stock, any other securities of
the Company having the general voting power under ordinary circumstances to
elect members of the Board, and any other securities which are convertible into,
or exchangeable for, Voting Securities.

“Voting Power” shall mean, calculated at a particular point in time, the
aggregate votes represented by all the then outstanding Common Stock and any
other securities of the Company then entitled to vote generally in the election
of directors of the Company.

8. Press Release. After the close of trading on The Nasdaq Global Market
August 27, 2007, the Company shall issue a press release in form and substance
mutually agreed to by both Adams and the Company announcing Adams’ resignation
from the Board of Directors; provided that if the parties have not agreed on
such press release, the Company shall issue a press release in the Company’s
normal form (i.e. heading; contact information; information about the Company;
etc.) with only the following additional language: “Exar Corporation (NasdaqGM:
EXAR) today announced that Mr. Guy Adams has resigned from its Board of
Directors, effective as of September 20, 2007.”

9. No Other Benefits. Adams acknowledges and agrees that he is not entitled to,
and will not be entitled to, any benefits, compensation or other payments or
remuneration (other than reimbursement of expenses incurred in accordance with
the Company’s expense reimbursement policies) upon his resignation on the
Resignation Date except as set forth in this Agreement. Notwithstanding the
foregoing, nothing in this Agreement shall be deemed to waive or otherwise
affect Adams’ rights to indemnification pursuant to the Company’s Certificate of
Incorporation, Bylaws or his Indemnification Agreement with the Company dated
November 2, 2005 or to the extent he is entitled thereto pursuant to Delaware
law.

 

- 5 -



--------------------------------------------------------------------------------

10. Remedies. The parties specifically agree that legal remedies will not be
adequate in the event that the other party violates the provisions of Paragraph
6 or Paragraph 7 hereof and that the aggrieved party shall be entitled, in
addition to its other legal remedies, to enjoin the activity of the other which
violates either such Paragraph. The foregoing provision shall not be deemed to
limit either party’s right to obtain injunctive relief with respect to any
breach of any other provision of this Agreement.

11. Attorneys Fees. In the event of any action or proceeding brought by either
party against the other under this Agreement, the prevailing party shall be
entitled to recover all costs and expenses, including without limitation,
reasonable attorneys’ fees.

12. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior oral or written agreements, commitments or understandings
with respect to the matters provided for herein. No amendment, modification or
discharge of this Agreement shall be valid or binding unless set forth in
writing and duly executed by the party against whom enforcement of the
amendment, modification, or discharge is sought.

13. Waiver. No delay or failure on the part of any party hereto in exercising
any right, power or privilege under this Agreement shall impair any such right,
power or privilege or be construed as a waiver of any default or any
acquiescence therein. No single or partial exercise of any such right, power or
privilege shall preclude the further exercise of such right, power or privilege
or the exercise of any other right, power or privilege. No waiver shall be valid
against any party hereto unless made in writing and signed by the party against
whom enforcement of such waiver is sought and then only to the extent expressly
specified therein.

14. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of California (excluding the choice of law
rules thereof). Venue for enforcement of any action related to this Agreement
shall be in the state courts located in Alameda County, California.

15. Notices. All notices, demands, requests, or other communications that may be
or are required to be given, served or sent by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand-delivered or
mailed by first-class, registered or certified mail, return receipt requested,
postage prepaid, or transmitted by hand delivery, overnight express, telegram,
facsimile transmission or telex, addressed as follows:

(i) If to the Company:

Exar Corporation

Attn: General Counsel

48720 Kato Road

Fremont, CA 94538

 

- 6 -



--------------------------------------------------------------------------------

(ii) If to any Adams Party:

c/o Guy Adams

GWA Capital LLC

55 South Lake Avenue, Suite 720

Pasadena, CA 91101

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be hand-delivered,
mailed, transmitted by overnight express or telexed in the manner described
above, or that shall be delivered to a telegraph company, shall be deemed
sufficiently given, served, sent, received or delivered for all purposes at such
time as it is delivered to the addressee (with the return receipt, the delivery
receipt, or the answer back being deemed conclusive, but not exclusive, evidence
of such delivery) or at such time as delivery is refused by the addressee upon
presentation.

16. Headings. Section headings contained in this Agreement are inserted for
convenience of reference only, shall not be deemed to be a part of this
Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

17. Execution in Counterparts. To facilitate execution, this Agreement may be
executed in as many counterparts as may be required; and it shall not be
necessary that the signatures of, or on behalf of, each party, or that the
signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that all such signatures appear on one
or more of the counterparts. All counterparts shall collectively constitute a
single agreement. It shall not be necessary in making proof of this Agreement to
produce or account for more than a number of counterparts containing the
respective signatures of, or on behalf of, all of the parties hereto.

18. Limitation on Benefits. It is the explicit intention of the parties hereto
that the covenants, undertakings and agreements set forth in this Agreement
shall be solely for the benefit of, and shall be enforceable only by, the
parties hereto or their respective successors, heirs, executors, administrators,
legal representatives and assigns.

19. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, heirs, executors,
administrators, legal representatives and permitted assigns. Adams shall not
assign this Agreement without the prior written consent of the Company or its
successor, and any such attempted assignment shall be void.

 

- 7 -



--------------------------------------------------------------------------------

20. Voluntary Agreement; Opportunity to Seek Counsel. The Parties represent and
agree that this Agreement is freely and voluntarily executed and that no
promise, inducement, or agreement not expressed in this Agreement has been made
to it. The Parties further represent that they have had the opportunity to
consult with legal counsel prior to signing this Agreement.

21. Severability. If any part or any provision of this Agreement shall be
determined to be invalid or unenforceable by reason of the extent, duration or
geographical scope thereof, or otherwise, then the parties agree that the court
making such determination may reduce such extent, duration or geographical
scope, or other provisions thereof, and in its reduced form such part of
provision shall then be enforceable in the manner contemplated hereby.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement, or have caused
this Agreement to be executed on their behalf, as of the date first above
written.

 

EXAR CORPORATION By:  

/s/ Richard L. Leza

Name:   Richard L. Leza Title:   Acting President and Chief Executive Officer
(Interim) GUY ADAMS  

/s/ Guy W. Adams

GWA CAPITAL PARTNERS LLC By:  

/s/ Guy W. Adams

Name:   Guy W. Adams Title:   Managing Member GWA MASTER FUND LP By:  

/s/ Guy W. Adams

Name:   Guy W. Adams Title:   Managing Member GWA INVESTMENTS LLC By:  

/s/ Guy W. Adams

Name:   Guy W. Adams Title:   Managing Member

 

- 9 -